Gilfillan, C. J.
The plaintiff is not in position to maintain this action. Not having in its hands any dividends due stockholders, (we *469do not wish to express an opinion whether that would make any difference,) the only thing which the defendant as treasurer can do is to levy upon and sell the shares of stock of individual stockholders for the tax upon such shares. This is all that he threatens to do, and is what the action seeks to enjoin him from doing. Such sale would have the effect only to transfer, to whomsoever should purchase at the sale, the title to the stock sold. This would not affect the bank in any other way, nor be any more a wrong against it, than would a transfer by the stockholders themselves. The wrong, if any, in making the levy and sale would be a wrong against the individual stockholders, and not against the bank. It has, therefore, no legal interest in the matter. We are referred to several decisions upholding suits by banks to restrain such levies and sales. But such decisions could not be made under a statute which requires, as ours does, that “every action shall be prosecuted in the name of the real party in interest.”
The suggestion that the action will prevent a multiplicity of suits {that is, of' the individual stockholders) does not help the plaintiff; for one having no interest in the controversy cannot maintain an action on the ground that otherwise there may be a multiplicity of suits by those who are interested.
The court below did not decide the case on this point, but it presents an insuperable objection to any other judgment than one in favor of defendant.
Judgment affirmed.